Citation Nr: 1103215	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  10-39 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of laryngeal cancer.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel




INTRODUCTION

The Veteran served on active duty from October 1949 to June 1972.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a February 2010 rating 
decision by the Department of Veterans Affairs (hereinafter VA) 
Regional Office in St. Petersburg, Florida, (hereinafter RO).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

Residuals of laryngeal cancer do not include thickening or 
nodules of cords, polyps, submucous infiltration or pre-malignant 
changes on biopsy.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent for 
residuals of laryngeal cancer are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. §4.97 Diagnostic Codes (DCs) 
6819, 6516 (2010).    



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  As this appeal arises from disagreement with 
the initial rating assigned for residuals of laryngeal cancer 
following the grant of service connection for such disability, 
the duty to notify was fulfilled in the instant case by letter 
dated in September 2009.   
 
As for the duty to assist, the service treatment reports and VA 
and private clinical reports have been obtained, and the Veteran 
was afforded a VA examination in February 2010 that contains 
sufficient clinical findings to determine the proper rating to be 
assigned for the residuals of laryngeal cancer.  As there is no 
indication that there are additional records that need to be 
obtained that would assist in the adjudication of the claim, the 
duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire record on 
appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an 
approximate balance in the evidence regarding the merits of an 
issue material to the determination of the matter, the benefit of 
the doubt in resolving each such issue shall be given to the 
claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2009).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
Court of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The Court 
has also stated, "It is clear that to deny a claim on its 
merits, the evidence must preponderate against the claim."  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  

Diagnostic Code 6819 governs malignant neoplasms of any specified 
part of the respiratory system.  Under Diagnostic Code 6819, a 
rating of 100 percent continues for beyond the cessation of any 
surgical, x-ray, antineoplastic chemotherapy or other therapeutic 
procedure, and then six months after the discontinuance of such 
treatment, the appropriate disability rating is determined by 
mandatory VA examination.  If there has been no local recurrence 
or metastases, the rating is based on residuals.  38 C.F.R. § 
4.97, DC 6819. 

Benign neoplasms of any unspecified part of the respiratory 
system are rated using an appropriate respiratory analogy.  38 
C.F.R. § 4.97, DC 6820. 

Under Diagnostic Code 6516, chronic laryngitis manifested by 
hoarseness with inflammation of cords or mucous membrane is rated 
as 10 percent disabling and chronic laryngitis manifested by 
hoarseness, with thickening or nodules of cords, polyps, 
submucous infiltration or pre-malignant changes on biopsy is 
rated as 30 percent disabling.  38 C.F.R. § 4.97, DC 6516. 

Service connection was granted for residuals of laryngeal cancer 
by a February 2010 rating decision.  A noncompensable rating was 
assigned under 38 C.F.R. § 4.97, DCs 6819-6820 effective from 
September 15, 2009.  The noncompensable rating was ultimately 
increased to 10 percent under DCs 6819-6516, also effective from 
September 15, 2009, by rating action in September 2010.    

The evidence reflects that a private biopsy in January 1999 
demonstrated squamous cell carcinoma of the left vocal cord.  
Radiation therapy was initiated through March 1999, and this 
therapy was successful, with the Veteran found to be free of any 
tumors in April 1999.  Upon examination in April 2000, the 
Veteran was also free of tumors. 

The Veteran submitted his claim for VA benefits based on his 
cancer in September 2009.  At a VA examination in February 2010, 
the Veteran reported that his condition had been stable since the 
sensation of his radiation treatment and that he was not 
currently receiving any treatment for any residuals in his 
larynx.  The Veteran described having hoarseness and occasional 
difficulty with breathing.  The physical examination revealed no 
evidence of sinus disease, soft palate abnormality, nasal 
obstruction or polyps, septal deviation, hypertrophy of 
turbinates, rhinoscleroma or tissue loss, scarring or deformity 
of the nose.  There was no evidence of Wegener's granulomatosis 
or granulomatous infection.  The examination of the anterior 
throat showed a 10 cm wide X 4 cm high area of radiation damaged 
skin.  The larynx was slightly tender to palpation and the 
external skin was slightly adhered to the underlying tissues.  
The larynx region was said to feel endurated.  

Applying the pertinent criteria to the facts as set forth above 
and given the many years since the cessation of radiation with no 
recurrence of cancer, an increased rating would require there to 
be thickening or nodules of cords, polyps, submucous infiltration 
or pre-malignant changes on biopsy.  See 38 C.F.R. § 4.97, DC 
6516.  Such manifestations simply were not shown on the reports 
from the February 2010 VA examination or any other clinical 
evidence of record, to include the private clinical records 
received in May 2010.  This evidence included a private fiber-
optic laryngoscopy in May 2010 that showed some erythema of the 
vocal cords but was otherwise normal.  As such, a rating in 
excess of 10 percent for residuals of laryngeal cancer cannot be 
assigned at any time subsequent to the effective date of the 
initial rating, September 15, 2009.  See 38 C.F.R. § 3.400. 

In exceptional cases where schedular evaluations are found to be 
inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, for 
consideration of "an extra-schedular evaluation commensurate 
with the average earning capacity impairment due exclusively to 
the service-connected disability or disabilities."  See 
Barringer v. Peak, 22 Vet App 242 (2008)  The governing norm in 
these exceptional cases is:  A finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Floyd v. 
Brown, 9 Vet. App. 88, 94 (1996).  In this case, however, the 
schedular evaluation is not inadequate.  As indicated, a rating 
in excess of that currently assigned is provided for certain 
manifestations of the Veteran's service-connected residuals, but 
those manifestations are not present in this case.  Moreover, the 
Board finds no evidence of an exceptional disability picture, as 
the service-connected residuals have not shown functional 
limitation beyond that contemplated by the 10 percent rating 
currently assigned.  In this regard, the examiner who conducted 
the February 2010 VA examination found that there were no effects 
on the ability to complete daily activities due to residuals of 
laryngeal cancer.  Accordingly, referral of this decision for 
extraschedular consideration is not indicated.  

Given the above, and as the Board finds that the benefit of the 
doubt doctrine is inapplicable, the claim for an increased 
initial rating for laryngeal cancer must be denied.  See 38 
C.F.R. § 5107(b); Gilbert, supra. 


ORDER

Entitlement to an initial rating in excess of 10 percent for 
residuals of laryngeal cancer is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


